DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao et al. (US 2021/0127312).
Regarding claim 1, Bao teaches a method performed by a User Equipment (UE) for cell reselection, the method comprising:
receiving an intra-frequency-reselection indicator (intraFreqReselection IE) in a Master Information Block (MIB) from a cell (first cell) on a specific frequency (first frequency) (UE receives intraFreqReselection IE in a MiB on a first frequency) [paragraphs 84-85, 87];
determining whether the cell belongs to a network (PLMN to which the first cell belongs) to which the UE is registered (registered PLMN of the UE) (UE determines whether a set condition is met wherein the set condition is related to a PLMN to which the first cell belongs and a registered PLMN of the UE) [paragraphs 88, 99, 108];
determining other cells on the specific frequency as barred cells that the UE is not permitted to select in an intra-frequency cell reselection (UE not reselecting a cell on the first frequency), in a case that the cell belongs to the network (set condition is met) and the intra-frequency-reselection indicator is set to a first value indicating that the intra-frequency cell reselection is not allowed to be performed (intra-frequency selection is not allowed) (UE does not reselect a cell on the first frequency when a set condition is met (i.e. at least one PLMN in the preset PLMN set of the UE is the same with at least one PLMN to which the first cell belongs) and intra-frequency selection is not allowed) [paragraphs 88-89, 99, 108]; and
performing the intra-frequency cell reselection to the other cells on the specific frequency (UE taking other cells on the first frequency as candidate cells for reselection), in a case that the cell does not belong to the network (set condition is not met) (UE takes other cells on the first frequency as candidate cells for reselection when the set condition is not met (i.e. PLMN to which the first cell belongs is not the same as preset PLMN set of the UE) [paragraphs 114, 99, 108] or the intra-frequency-reselection indicator is set to a second value (allowed) indicating that the intra-frequency cell reselection is allowed to be performed (if intraFreqSelection IE is set to allowed, the UE will select other cells in the frequency of the cell that broadcasts system information) [paragraph 69].
Regarding claim 2, Bao teaches the method according to claim 1, wherein the network is one of a Public Land Mobile Network (PLMN) (PLMN) [paragraphs 64-66] and a Single Non-Public Network (SNPN).
Claim 9 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 10 recites similar subject matter as claim 2 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2021/0127312) in view of Fu (US 2021/0410033).
Regarding claim 3, Bao teaches wherein the cell belongs to a plurality of networks including a Public Land Mobile Network (PLMN) [paragraphs 64-66], but does not explicitly teach that the cell may belong to a Single Non-Public Network (SNPN).  In an analogous prior art reference, Fu teaches a cell may belong to a SNPN [paragraphs 46-49].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bao to allow the cell to possibly belong to a SNPN, as taught by Fu, in order to provide access to private network services.
Regarding claim 4, Bao and Fu in combination teaches wherein performing the intra-frequency cell reselection comprises: determining the other cells as the barred cells for a predetermined period of time (preset time period) [Bao, paragraph 93], in a case that a highest-ranked cell does not belong (UE does not reselect a cell on the first frequency when at least one PLMN in the preset PLMN set of the UE is the same with at least one PLMN to which the first cell belongs) [Bao; paragraphs 88-89, 99, 108] to the SNPN [Fu; paragraphs 64-66], but does not explicitly teach wherein performing the intra-frequency cell reselection comprises: determining a highest-ranked cell from the other cells on the specific frequency according to a priority order of the other cells; determining whether the highest-ranked cell belongs to a Single Non-Public Network (SNPN) which is the same as a registered or selected SNPN of the UE.  In an analogous prior art reference, Fu teaches performing an intra-frequency cell reselection (cell reselection) comprises: determining a highest-ranked cell (cell with strongest signal strength) from the other cells (CAG cells) on the specific frequency (CAG frequency point) according to a priority order (signal strength) of the other cells (UE ranks CAG cells by signal strength and determines the CAG cell with the strongest signal strength) [paragraphs 89-91 ; determining whether the highest-ranked cell belongs to a Single Non-Public Network (SNPN) which is the same as a registered or selected SNPN (allowed CAG list) of the UE (UE determines whether a CAG identifier of the cell with strongest signal matches with a cell identifier in the allowed CAG list) [paragraph 91].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bao to allow determining a highest-ranked cell from the other cells on the specific frequency according to a priority order of the other cells; determining whether the highest-ranked cell belongs to a Single Non-Public Network (SNPN) which is the same as a registered or selected SNPN of the UE, as taught by Fu, in order to allow a UE to select a cell that supports SNPN when it is not a cell with the strongest signal strength [paragraph 46].
Claim 11 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647